


Exhibit 10.3
2015 Award Agreement
under the
Voya Financial, Inc.
2014 Omnibus Employee Incentive Plan


Grantee:
Grant Date:
Restricted Stock Units Granted:
Performance Stock Units Granted:


Article 1 - General


1.1
Capitalized terms used but not defined in this agreement (this “Agreement”)
shall, unless the context otherwise requires, have the same definition as in the
Voya Financial, Inc. 2014 Omnibus Employee Incentive Plan (the “Plan”). Unless
otherwise stated or the context so requires, the singular shall be construed to
mean the plural, and vice versa.



1.2
This Award is subject to the terms and conditions of the Plan and as set forth
below in this Agreement. The provisions of this Agreement shall govern and
prevail in the event of any conflict with the Plan. Any conflicting or
inconsistent term of this Agreement shall be interpreted and implemented by the
Committee in a manner consistent with the Plan.



1.3
The Grantee has read the Plan, and accepts and agrees to the terms and
conditions thereof.



Article 2 - Awards


2.1
Award of RSUs.



(a)
Award. Grantee is hereby granted the number of restricted stock units (“RSUs”,
and each an “RSU”) indicated above immediately adjacent to the caption
“Restricted Stock Units Granted”. Each RSU represents a conditional right to
receive one share of Common Stock, subject to Article 3.1(a).



(b)
Grant Date of Award. The grant date of this Award of RSUs is the date indicated
above immediately adjacent to the caption “Grant Date” (the “Grant Date”).



(c)
Consideration. No consideration is payable by the Grantee in respect of this
Award of RSUs.






--------------------------------------------------------------------------------






2.2    Award of PSUs.


(a)
Award. Grantee is hereby granted the number of performance share units (“PSUs”,
and each a “PSU”) indicated above immediately adjacent to the caption
“Performance Share Units Granted”. Each PSU represents a conditional right to
receive a number of shares of Common Stock subject, and determined according, to
Section 3.1(b)(ii).



(b)
Grant Date of Award. The grant date of this Award of PSUs is the Grant Date.



(c)
Consideration. No consideration is payable by the Grantee in respect of this
Award of PSUs.



Article 3 - Vesting and Delivery of Award


3.1     Scheduled Vesting Dates.


(a)
Vesting of Awards of RSUs. Subject to Articles 3.2 and 3.4 below, this Award of
RSUs will vest one-third on the first anniversary of the Grant Date, one-third
on the second anniversary of the Grant Date and one-third on the third
anniversary of the Grant Date (each, a “Vesting Date”), provided that the
Grantee is still Employed by the Company on each of the respective Vesting
Dates. Any fractional shares that would otherwise vest on a Vesting Date will
vest on the last Vesting Date. In the event there are any fractional shares on
the final Vesting Date, the number of RSUs that vest on that final Vesting Date
will be rounded up to the nearest whole share. As soon as practicable following
each Vesting Date (but in any event no later than the end of the calendar year
in which such Vesting Date occurs), one share of Common Stock shall be delivered
to the Grantee in respect of each RSU vesting on such Vesting Date.



(b)
Vesting of Awards of PSUs. (i) Subject to Articles 3.3 and 3.4 below, this Award
of PSUs will vest one-third on the Vesting Date that is the first anniversary of
the Grant Date, one-third on the Vesting Date that is the second anniversary of
the Grant Date and one-third on the Vesting Date that is the third anniversary
of the Grant Date, provided that the Grantee is still Employed by the Company on
each of the respective Vesting Dates. Any fractional shares that would otherwise
vest on a Vesting Date will vest on the last Vesting Date. In the event there
are any fractional shares on the final Vesting Date, the number of PSUs that
vest on that final Vesting Date will be rounded up to the nearest whole share.



(ii)
As soon as practicable following each Vesting Date (but in any event no later
than the end of the Calendar Year in which such Vesting Date occurs), a number
of shares of Common Stock shall be delivered to the Grantee in respect of each
PSU vesting on such date, equal to the number of such PSUs multiplied by a
performance factor (a “Performance Factor”) applicable to the performance period
(each such period, a “Performance Period”) last ended as of such Vesting Date.
The beginning and ending




-2-

--------------------------------------------------------------------------------






dates of each Performance Period shall be as set forth in Annex A. The
Performance Factor for each Performance Period will be determined based on the
level of achievement, over the course of such Performance Period, of one or more
Company-wide or business-unit specific financial, operational or other goals, as
set forth in Annex A hereto. Grantee understands and acknowledges that the
Performance Factor may be zero if applicable minimum goals are not met, and that
the Performance Factor may not exceed the maximum amount set forth in Annex A.
To the extent set forth on Annex A, Performance Factors and performance goals
with respect to certain Performance Periods applicable to this Award of PSUs may
be communicated to Grantee during the term of this Award Agreement and shall,
when so communicated, be deemed to form a part of Annex A hereto as if
incorporated herein.


3.2    Termination of Employment - RSUs.
 
(a)
If Grantee is Retirement-Eligible and ceases to be Employed by the Company prior
to the last Vesting Date, then any unvested RSUs shall continue to vest, and
shares of Common Stock will continue to be delivered, according to the schedule
(and as otherwise) set forth in Section 3.1(a);



(b)
If Grantee is not Retirement-Eligible and ceases to be Employed by the Company
prior to the last Vesting Date by reason of:



(i)
the Grantee’s Disability, then any unvested RSUs shall vest as of the
Termination Date and one share of Common Stock shall be delivered to the Grantee
in respect of each such vested RSU as soon as practicable following the
Termination Date (but in any event no later than March 15 of the calendar year
following the calendar year in which the Termination Date occurs); or



(ii)
termination of Grantee’s Employment by the Company due to Business Conditions or
a Routine Business Divestiture, then, as of the Termination Date, a number of
unvested RSUs will vest equal to the number of RSUs that would have vested on
the next succeeding Vesting Date following the Termination Date multiplied by
the Pro Rata Factor, and one share of Common Stock shall be delivered to the
Grantee in respect of each such vested RSU as soon as practicable following the
Termination Date (but in any event no later than March 15 of the calendar year
following the calendar year in which the Termination Date occurs), and any RSUs
that remain unvested after application of this Article 3.2(b)(ii) shall be
forfeited; or



(iii)
the Grantee’s death, any unvested RSUs shall vest and one share of Common Stock
shall be delivered to the Grantee’s beneficiary or estate, as the case may be,
in respect of each vested RSU as soon as practicable






-3-

--------------------------------------------------------------------------------






following the date of death (but in any event no later than March 15 of the
calendar year following the calendar year in which the death occurs).


3.3    Termination of Employment - PSUs


(a)
If Grantee is Retirement-Eligible and ceases to be Employed by the Company prior
to the last Vesting Date, then any unvested PSUs shall continue to vest, and
shares of Common Stock will continue to be delivered, according to the schedule
(and as otherwise) set forth in Section 3.1(b), and the number of shares of
Common Stock to be delivered to Grantee in respect of each such vesting PSU will
be determined in accordance with Section 3.1(b)(ii);



(b)
If Grantee is not Retirement-Eligible and ceases to be Employed by the Company
prior to the last Vesting Date by reason of:



(i)
the Grantee’s Disability, then, as of the Termination Date, all unvested PSUs
shall vest and (A) with respect to unvested PSUs that relate to a Performance
Period that has not yet commenced prior to the Termination Date (if any), a
number of shares of Common Stock shall be delivered to Grantee in respect of
each such PSU, such number to be determined in accordance with Section
3.1(b)(ii) using a Performance Factor equal to 100% and (B) with respect to
unvested PSUs that relate to a Performance Period that has commenced but for
which the corresponding Vesting Date has not yet occurred as of the Termination
Date (each, an“Open Performance Period”), a number of shares of Common Stock
shall be delivered to Grantee in respect of each such PSU, such number to be
determined in accordance with Section 3.1(b)(ii) using a Performance Factor
equal to (x) if the Committee shall have determined, prior to the Termination
Date, a Performance Factor with respect to such Open Performance Period
(including a Performance Factor calculated on an interim basis with respect to
such Open Performance Period, if the Committee shall have made such a
determination), the most recently determined Performance Factor for such Open
Performance Period or (y) if no such Performance Factor shall have been
determined with respect to such Open Performance Period prior to the Termination
Date, a Performance Factor of 100%; the shares of Common Stock (if any) so
calculated pursuant to clauses (A) and (B) of this paragraph shall be delivered
to the Grantee as soon as practicable following the Termination Date (but in any
event no later than March 15 of the calendar year following the calendar year in
which the Termination Date occurs); or



(ii)
termination of Employment by the Company due to Business Conditions or a Routine
Business Divestiture then, as of the Termination Date, with respect to each Open
Performance Period, a number of PSUs shall vest equal to the number of PSUs that
would have vested on the Vesting Date immediately following the end of such Open
Performance Period, multiplied by the Pro Rata Factor calculated for such Open
Performance Period, and a number of shares of Common Stock shall be delivered to
Grantee in respect of each such vested PSU, such number to be determined in
accordance with Section 3.1(b)(ii) using




-4-

--------------------------------------------------------------------------------






the actual Performance Factor calculated with respect to such Open Performance
Period following the conclusion of such Open Performance Period; the shares of
Common Stock (if any) so calculated shall be delivered to the Grantee as soon as
practicable following the applicable Vesting Date of such PSUs (but in any event
no later than the end of the calendar year in which such Vesting Date occurs),
and any PSUs that remain unvested after application of this Article 3.3(b)(ii)
shall be forfeited; or


(iii)
the Grantee’s death, then, as of the date of death, all unvested PSUs shall vest
and (A) with respect to unvested PSUs that relate to a Performance Period that
has not yet commenced as of the date of death (if any), a number of shares of
Common Stock shall be delivered to Grantee’s beneficiary or estate, as the case
may be in respect of each such PSU, such number to be determined in accordance
with Section 3.1(b)(ii) using a Performance Factor equal to 100% and (B) with
respect to unvested PSUs that relate to an Open Performance Period, a number of
shares of Common Stock shall be delivered to Grantee’s beneficiary or estate, as
the case may be, in respect of each such PSU, such number to be determined in
accordance with Section 3.1(b)(ii) using (A) if the Committee shall have
determined, prior to the date of death, a Performance Factor with respect to
such Open Performance Period (including a Performance Factor calculated on an
interim basis with respect to such Open Performance Period, if the Committee
shall have made such a determination), the most recently determined Performance
Factor for such Open Performance Period or (B) if no such Performance Factor
shall have been determined with respect to such Open Performance Period prior to
the date of death, a Performance Factor of 100%; the shares of Common Stock (if
any) so calculated pursuant to clauses (A) and (B) of this paragraph shall be
delivered to the Grantee’s beneficiary of estate as soon as practicable
following the date of death (but in any event no later than March 15 of the
calendar year following the calendar year in which the death occurs).



3.4    Termination of Employment - All Awards


(a)
In the event of a Change in Control, the provisions of Section 3.6 of the Plan
shall govern the treatment of this Award, which provisions shall supersede any
provision of this Agreement that is inconsistent with such Section 3.6.



(b)
If a Grantee is given notice of termination of Employment in circumstances
involving fraud, gross negligence, willful misconduct or any activity
detrimental to the Company, as determined by the Committee, then this Award
shall lapse immediately on the date the notice of termination of Employment is
given to the Grantee, and any unvested awards shall be forfeited.



(c)
Notwithstanding Articles 3.2 or 3.3, the Committee in its absolute discretion
may consent to vest this Award in whole or in part to the extent it may
determine and considers reasonable.






-5-

--------------------------------------------------------------------------------








(d)
Other than as set forth in Article 3.2 and 3.3, any unvested RSUs or PSUs shall
expire upon termination of Employment without any consideration and the Grantee
shall have no further rights thereto.



Article 4 - Claw back and Hold back


4.1    Claw Back.


(a)
Notwithstanding the terms and conditions as specified in the Plan and this
Agreement, the Grantee expressly agrees that the Company shall have the right to
reclaim any shares of Common Stock that have been delivered to the Grantee under
the Plan in the event that he or she engages in conduct or performs acts that
the Committee determines to be:



(i)
malfeasance;



(ii)
fraud; or



(iii)
specific conduct, alone or in concert with others, which has led to the material
restatement of the Company’s financial statements or significant harm to the
Company.



(b)
By signing this Agreement, the Grantee acknowledges that he or she understands
and agrees that in the event the Committee determines t hat Grantee has engaged
in conduct or performed acts specified in Section 4.1(a) and Grantee has sold
all or a portion of his or her shares of Common Stock after vesting, the Company
has the right to claim from the Grantee an amount equal to the Fair Market Value
of such shares at the time of such sale and the Grantee is obliged to repay this
amount at first demand by the Company, such payment to be made no later than 30
days after the first demand.



4.2
Hold Back. The Committee has the authority to adjust the number of RSUs and PSUs
granted hereunder or to cancel this Award if:  



(a)
Grantee commits malfeasance or fraud; or



(b)
material new information arises that would have changed the original
determination of this Award had it been known at the Grant Date; or



(c)
Grantee engages in specific conduct, alone or in concert with others, which has
led to the material restatement of the Company’s financial statements or
significant harm to the Company.



Article 5 - Various


5.1
Compliance with U.S. Tax Law. The Grantee understands and agrees that
notwithstanding anything herein to the contrary, this Agreement, and the Award
made


-6-

--------------------------------------------------------------------------------










hereby, shall be administered in accordance with the applicable provisions of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), including but
not limited to, Section 409A of the Code. Notwithstanding anything in the Plan
to the contrary, any adjustment of the Award granted hereby shall be made in
compliance with Section 409A of the Code. The Award granted hereby is intended
to comply with Section 409A of the Code and will be administered and interpreted
in accordance with that intent. In the event that the Grantee is a “specified
employee” (within the meaning of the Treasury Regulations §1.409A‑1(i)) as of
the date of the Grantee’s “separation from service” (within the meaning of
Treasury Regulations §1.409A‑1(h)) and if, as a result, any shares of Common
Stock cannot be delivered, or this Award cannot be paid or provided, in either
case in the manner or at the time otherwise provided in Article 3, without
subjecting the Grantee to “additional tax”, interest or penalties under Section
409A of the Code, then such shares shall be delivered, or this Award will be
paid or provided, on the first day of the seventh month following the Grantee’s
separation from service.


5.2
Delivery of Common Stock or Sale of Common Stock. Except as otherwise provided
above and notwithstanding anything in the Plan to the contrary, shares of Common
Stock deliverable in respect of vested RSUs or PSUs, shall be transferred to the
brokerage account of the Grantee. The Grantee shall provide instructions to the
Company and to the administrator of the brokerage account during the designated
period(s) prior to the relevant Vesting Date regarding the retention or sale of
all or a portion of the delivered shares of Common Stock, including in respect
of tax withholding obligations relating to the vested RSUs or PSUs, in each case
in accordance with the procedures established by the Company and the
administrator of the brokerage account for the provision of such instructions.
If the Grantee fails to provide any such instructions during the designated
period(s), the Grantee shall be deemed to have provided instructions to retain
all of the delivered shares of Common Stock. In all cases, however, the Company
shall be entitled, at its sole option, to withhold or repurchase (at the market
price of such shares at the time of delivery) Common Shares from Grantee in
order to satisfy all or a portion of any tax withholding or similar obligations
associated with the vesting or delivery of such Common Shares, and such
withholding or repurchase by the Company shall be effected in priority to any
contrary default provision or instructions provided by Grantee.



5.3
Dividend Equivalent Rights. The Grantee has, with respect to all RSUs and PSUs
granted hereby, a conditional right to receive amounts equal to the regular cash
dividends that would have been paid on the shares of Common Stock deliverable
upon vesting of such RSUs and PSUs as if such shares of Common Stock had been
delivered on the Grant Date. Such amounts will be paid in cash, without
interest, subject to the same terms and conditions, including but not limited to
those related to vesting, forfeiture, cancellation and payment, as apply to such
RSUs and PSUs. The Grantee will have only the rights of a general unsecured
creditor of the Company until payment of such amounts is made as specified
herein.






-7-

--------------------------------------------------------------------------------








Article 6 - Governing law and Jurisdiction
 
6.1
Governing law and jurisdiction. This Agreement shall be governed by and shall be
construed in accordance with the laws of the State of New York. The Company and
the Grantee irrevocably submit, in respect of any suit, action or proceeding
arising out of or relating to or concerning the Plan or the interpretation or
enforcement of this Agreement, to the exclusive jurisdiction of any state or
federal court located in New York, New York and to be bound by the provisions of
Section 3.16 of the Plan.



6.2
Partial invalidity. Parties expressly agree that the invalidity or
unenforceability of an Article or Articles of this Agreement shall not affect
the validity or enforceability of any other Article of this Agreement and that
the remainder of this Agreement will remain in full effect. Any such invalid or
unenforceable Article shall be replaced or be deemed to be replaced by a
provision that is considered to be valid and enforceable. The interpretation of
the replacing Article shall be as close as possible to the intent of the invalid
or unenforceable Article.



Article 7 - Grantee Covenants


7.1
In consideration of the Award granted under this Agreement, Grantee agrees to
abide by the restrictive covenants set forth below.



(i)
Protection of confidential information. The Grantee will not, without permission
of the Company, disclose any Company confidential information or trade secrets
to anyone outside the Company, unless required by subpoena. Confidential
information and trade secrets include, but are not limited to, customer lists,
product development information, marketing and sales plans, premium or other
pricing information, operating policies and manuals, and, or other confidential
information related to the Company.



(ii)
Nonsolicitation of employees and agents. The Grantee will not, for 12 months
following termination of Employment, directly or indirectly attempt to induce
any employee, agent or agency, broker, broker-dealer, financial planner,
registered principal or representative of the Company to be employed by or to
perform services for any entity that competes with the Company.



(iii)
Nonsolicitation of customers. The Grantee will not, for 12 months following
termination of Employment, directly or indirectly attempt to solicit the trade
of any person that is a customer of the Company or which the Company has been
undertaking reasonable steps to procure as a customer during the 6 months
preceding termination of employment. This limitation will only apply to products
or services in competition with a product or service of the Company, and to
customers with whom Grantee had contact during employment.



(iv)
Agreement to Cooperate.  Following the termination of Employment, the Grantee
will cooperate with the Company, without additional compensation, on matters
within the scope of Grantee’s responsibilities during employment. The


-8-

--------------------------------------------------------------------------------








Company agrees to reimburse reasonable out-of-pocket expenses the Grantee incurs
in connection with such assistance. The Company agrees it will make all
reasonable efforts to minimize disruption to the Grantee’s other commitments.


7.2
If any provision of Article 7.1 is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth above, the parties
agree that they intend the provision to be enforceable to the maximum extent
possible under applicable law, and that the court should reform the provision to
make it enforceable in accordance with the intent of the parties.



7.3
The Grantee acknowledges that these covenants are a material inducement for the
Company to make the Award granted under this Agreement. The Grantee further
acknowledges that a violation of any term of the covenants will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Grantee agrees that, if the Grantee breaches any of the
covenants:



(i)
the Award made to the Grantee pursuant to this Agreement will be rescinded;



(ii)
the Grantee will not be entitled to retain any income or property derived from
the Award; and



(iii)
the Company will be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) restraining the Grantee
from committing any violation of the covenants contained in Article 7.1.



The remedies in this Article are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity as a court or
arbitrator may reasonably determine.
Article 8 - Definitions


8.1
“Business Conditions” shall mean (i) any situation, not being a Business
Divestiture, in which the termination of a Grantee’s employment is caused by
economic or strategic considerations and is not based primarily on the Grantee’s
individual performance and (ii) termination of Grantee’s Employment by the
Company due to a reorganization of the Company in such circumstances as the
Committee determines in its absolute discretion.



8.2
“Business Divestiture” shall mean (i) the transfer of all or a portion of a
Subsidiary by which the Grantee is Employed to a transferee that is not a
Subsidiary or (ii)  a complete or partial initial public offering of a
Subsidiary by which the Grantee is Employed, in the case of each of clauses (i)
 and (ii) , where such transfer or initial public offering (A)  results in Voya
Financial (directly or indirectly) owning less than 50.1% of the voting stock in
such Subsidiary and (B) does not form part of the Company’s normal course of
business as determined by the Committee.



8.3
“Disability” shall mean, as determined by the Committee in its sole discretion,
an injury or sickness (i) that began during the Grantee’s Employment and has
caused Grantee to be


-9-

--------------------------------------------------------------------------------








unable to perform Grantee’s occupation on a full-time or part-time basis for a
continuous period of 26 weeks and (ii) for which Grantee has been under a
physician’s regular care.


8.4
“Pro Rata Factor” shall mean, (i) with respect to RSUs, (x) if the Termination
Date is after the Vesting Date that falls in the calendar year in which the
Termination Date occurs (the “Termination Year”), the factor that is calculated
by dividing the number of months of Employment during the Termination Year
(rounded up to the nearest whole number) by 12 and (y) if the Termination Date
is on or prior to the Vesting Date falling in the Termination Year, the factor
that is calculated by dividing (A) the sum of 12 and the number of months of
Employment during the Termination Year (rounded up to the nearest whole number)
by (B) 12 and (ii)  with respect to PSUs, the factor that is calculated by
dividing the number of months of Employment during the relevant Open Performance
Period (rounded up to the nearest whole number) by the total number of months in
the relevant Open Performance Period.



8.5
“Retirement-Eligible” shall mean that: (i) each of the following criteria are
met: (A) Grantee is at least 58 years old and (B) the sum of Grantee’s years of
service with the Company and Grantee’s age (in years) is at least 63; or
(ii) the Committee has agreed to deem Grantee to be Retirement-Eligible,
notwithstanding that the criteria set forth in clause (i) of this definition
have not been satisfied.



8.6
“Routine Business Divestiture” shall mean a transaction that would be a Business
Divestiture but for the exclusion from the definition of “Business Divestiture”
described in subclause (B) of such definition.



8.7
“Termination Date” shall mean the date upon which Grantee’s Employment with the
Company terminates.


-10-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has signed this Agreement
effective as of the date first written above.
 
 
 
 
 
 
VOYA FINANCIAL, INC.




                                                                        
Name:
Title:




                                                                        
Name:
Title:






GRANTEE




                                                                        


 
 
 
 
 
 
 







































[Signature page to Omnibus Plan 2015 Award Agreement]





-11-